Case 1:20-cv-11449-DJC Document 32 Filed 12/11/20 Page1of5

ILE
iN CLERKS OFFICE

UNITED STATES DISHRIGELC ecpurt 2 1?
FOR THE DISTRICT OF ACHUSETTS

eTRICT COURT
Hatch OF MASS.

 

SIMON CHAN,
Plaintiff,

v. Civil Action No. 1:20-cv-11449-DJC

CHARLIE BAKER, Governor of the

Defendants.

Se ee ee Ne ee ee ee

PLAINTIFF MEMORANDUM OF LAW AND FACTS TO OPPOSE DISMISSAL

MOTION FILED BY DEFENDANTS GOVERNOR BAKER, SECRETARY POLLACK
AND DEPARTMENT OF TRANSPORTATION

Plaintiff Simon Chan appearing Pro Se, hereby submits this opposition to the pending
motion for dismissal proposed by defendants, Governor Baker, Secretary Pollack and
Department of Transportation. Plaintiff intends to demonstrate to the Court that there are
genuine issues of material facts and legal points that preclude the entry of a dismissal as a
matter of law.

This opposition is based upon and supported by the following Memorandum of Points and
Authorities, the pleadings and papers on court file, exhibits attached hereto and any argument
the Court may allow at the time of hearing.

MEMORANDUM OF FACTS AND LEGAL ARGUMENT
Firstly, on June 25, 2018, Plaintiff filed a complaint (See Exhibit H attached) with the
Massachusetts Commission Against Discrimination (“MCAD”) against the MBTA asserting
claims of discrimination on the basis of national origin, age, race, and color. This MCAD
complaint was dual-filed with the Equal Employment Opportunity Commission (“EEOC”) and
was docketed as MCAD #18BEM01770 & EEOC/HUD #16C-2018-01900. Once MCAD had

1
Case 1:20-cv-11449-DJC Document 32 Filed 12/11/20 Page 2of5

docketed plaintiff complaint action in conjunction with the federal EEOC, it means that the
Massachusetts government had waived its state immunity granted by the 11" Amendment of the
US constitution. Therefore, this docketing fact seriously weakens defendants’ argument of
immunity from being sued by the federal court.

Secondly, if the state or local government receive federal funding for whatever purpose, they
cannot claim sovereign immunity if they are being sued in federal court for discriminations. The
United States Code, Title 42 explicitly says this. Numerous appellate court cases, such as Doe v.
Nebraska in the 9" circuit and Thomas v. University of Houston of the 5" Circuit have held
that, as long as the state entity receives federal funding then the sovereign immunity is not
abrogated, but voluntarily waived. Since the receiving of the federal funds was optional, then
the waiver of sovereign immunity was optional. If a state entity wanted its sovereign immunity
back, all they have to do is to stop receiving federal funding. Defendant, the Mass Department
of Transportation is heavily subsidized by federal funding. The department just cannot function
without massive federal aids. Therefore, the entire 3 defendants’ arguments of the 11the
Amendment immunity and Fed. R. Civ. P. 12(b)(1) application are not persuasive at all.

In addition, Plaintiff strongly disagrees with defendants’ invocation of Fed. R. Civ. P.
12(b}(6) which criticized the lack of elaborating details on Plaintiffs pleadings on claim and
relief. In the verified complaint, plaintiff have stated clearly his ordeal of losing his employment
with the MBTA, losing his opportunity to apply for bus driver job and being threatened to take a
3 weeks’ severance paycheck at the expense of forfeiting his pension. Those lines spoke volume
of suffering. Of course, plaintiff did forget to mention that his salvaged pension is subject to
50% truncation cut. Though Plaintiff did not sensationalize his losses and claims in the

2.
Case 1:20-cv-11449-DJC Document 32 Filed 12/11/20 Page 3of5

pleadings, it doesn’t mean that valid claim and relief have not been established. In fact, they
have been articulated in succinct terms. Court pleadings are not meant to be propaganda
literature. Economy of expressions is a virtue in presenting court pleadings.

In the Motion to Dismiss, Governor Baker and Secretary Pollack are only interested in
presenting legal arguments and unconvincing case laws. They have not unequivocally separated
themselves from the discrimination practices at issue. They omitted to state a moral position of
resenting discriminations. They have not said a single word to assert that they are intolerant of
any illegal discrimination. This lack of moral leadership is an inducement to the top
management of the DOT and the MBTA to have carefree attitude about discrimination
practices. It reinforces my assertion stated in paragraph 11 Line 14 of my verified complaint as
the following -

Governor Baker has set a tune of discriminatory culture and practices for
MBTA management echelons to follow suit since taking office in 2015.

Chief Justice Warren Burger once said, “It is the sovereign duty for the state to govern
impartially”. Had Governor Baker followed Justice Burger’s stated legal principle, his right
hand men in the DOT and MBTA top management would not have dared to commit the blatant
discrimination acts. In management science, moral leadership is not merely an abstract virtue, it
is a must present quality to insure against disasters caused by immoral acts. This lawsuit asserts
that Governor Baker’s lack of moral leadership is one of the causations of the discrimination
acts described in the legal pleadings. Lack of moral leadership does carry some liabilities. If this
lawsuit is allowed to progress to the discovery stage, Plaintiff shall be interested in finding out
whether Governor Baker and Secretary Pollack have ever issued a direct order to shut down the
MBTA Call Center in year 2017 and at the same time, ordered to create a new Customer
Experience Center to give financial safe harbor to retain the Call Center managers at the

3.
Case 1:20-cv-11449-DJC Document 32 Filed 12/11/20 Page 4of5

expense of sending all rank-and-file workers into the street..

I submit that this lawsuit is a very compelling case full of indisputable evidence of wrongful
acts. It serves social justice adequately and if reaching success, it will send the right message to
guide government officials to act morally and legally. It will be a great pity of not letting it run
its full course in this Honorable Court.

WHEREFORE, Plaintiff faithfully prays that this Honorable Court will not ALLOW any

defense motion to dismiss this case.

Faithfully Submitted

 

 

Simon Chan

Plaintiff / Pro Se
1203 Symmes Circle
Arlington, MA 02474

Email: Simonchantranslate@gmil.com
Tel: 617-763-0228

Date: December 11" 2020
Case 1:20-cv-11449-DJC Document 32 Filed 12/11/20 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that, on December 11th, 2020, this document is filed through the
Clerk’s Office of the Joe Moakley Court House, the US District Court in Boston,
Massachusetts. A paper copy will be sent by first-class mail to Defense Counsel:

Joseph P Lucia Esq

Assistant Attorney General
Government Bureau /Trial Division
One Ashburton place, Ste 1805
Boston, MA 02108

 

 

Simon Chan Pro Se
1203 Symmes Circle, Arlington, MA 02474

Tel 617-763-0228, Email: simonchantranslate@gmail.com
